Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Walker Hopeton on 4/26/2021.
The application has been amended as follows:

1. (Currently Amended) A communication apparatus, comprising: 
a processor configured to:
set a first resource pool including a plurality of sub resource pools,
wherein the plurality of sub resource pools corresponds to a first resource for device-to-device communication; and
set a setting position of an anchor sub resource pool among the plurality of sub resource pools, wherein
the anchor sub resource pool is for a device that performs the device-to-device communication, and
the anchor sub resource pool stores control information monitored by the device; 
set a second resource pool for each of the control information and first data associated with the anchor sub resource pool; and 
set a third resource pool for second data associated with non-anchor sub resource pools of the plurality of sub resource pools.

2. (Canceled) 

3. (Currently Amended) The communication apparatus according to claim 1, wherein 
the processor is further configured to set the control information within the anchor sub resource pool, and
the set control information includes assignment information of one of the first data in the anchor sub resource pool or the second data in the non-anchor sub resource pools of the plurality of sub resource pools.

4. (Previously Presented) The communication apparatus according to claim 3, wherein the assignment information indicates a sub resource pool of the plurality of sub resource pools to which third data is to be assigned.

5. (Previously Presented) The communication apparatus according to claim 1, wherein 
the processor is further configured to set the anchor sub resource pool to a center frequency of a frequency band, and
the frequency band corresponds to the first resource pool.



7. (Previously Presented) The communication apparatus according to claim 1, wherein the processor is further configured to set a second resource for transmission of one of ACK or NACK by the device.

8. (Previously Presented) The communication apparatus according to claim 7, wherein the processor is further configured to assign the second resource to a last subframe of each of the plurality of sub resource pools.

9. (Currently Amended) A communication apparatus, comprising: 
a processor configured to:
set a plurality of sub resource pools in a resource pool assigned from a base station, 
wherein the plurality of sub resource pools corresponds to a first resource for device-to-device communication; and
set a setting position of an anchor sub resource pool among the plurality of sub resource pools, wherein 
the anchor sub resource pool is for a device that performs the device-to-device communication, and
the anchor sub resource pool stores control information monitored by the device;
calculate a channel usage rate of a non-anchor sub resource pool of the plurality of sub resource pools; and 
transmit a resource addition request to the base station in a case where the calculated channel usage rate is equal to or greater than a specific threshold.
.
10. (Previously Presented) The communication apparatus according to claim 9, wherein 
the processor is further configured to notify the base station of information regarding an unused sub resource pool of the plurality of sub resource pools, and 
the unused sub resource pool is different from the anchor sub resource pool.

11. (Canceled) 

12. (Previously Presented) The communication apparatus according to claim 9, wherein the processor is further configured to set a second resource for transmission of one of ACK or NACK by the device.

13. (Previously Presented) The communication apparatus according to claim 12, wherein the processor is further configured to assign the second resource to a last subframe of each of the plurality of sub resource pools.

14. (Currently Amended) The communication apparatus according to claim 9, wherein 
in a case where a first frequency is insufficient with the anchor sub resource pool, the processor is further configured to assign [[a]]the non-anchor sub resource pool of the plurality of sub resource pools to the first resource of the device-to-device communication, and
the non-anchor sub resource pool has a second frequency that is continuous with the first frequency.



16. (Currently Amended) A terminal apparatus, comprising: 
a processor configured to control device-to-device communication in a resource pool assigned by a communication apparatus, wherein 
the resource pool includes a plurality of sub resource pools,
one of the plurality of sub resource pools is an anchor sub resource pool,
the communication apparatus sets a setting position of the anchor sub resource pool, [[and]]
the anchor sub resource pool stores control information for the device-to-device communication, and
the communication apparatus: 
calculates a channel usage rate of a non-anchor sub resource pool of the plurality of sub resource pools, and 
transmits a resource addition request to a base station in a case where the calculated channel usage rate is equal to or greater than a specific threshold.

17. (Previously Presented) The terminal apparatus according to claim 16, wherein the processor is further configured to monitor the stored control information in the anchor sub resource pool.



Allowable Subject Matter
Claims 1, 3-10, 12-17 are allowed. The prior art of record fails to disclose the feature to  set a setting position of an anchor sub resource pool among the plurality of sub resource pools; set a second resource pool for each of the control information and first data associated with the anchor sub resource pool; and set a third resource pool for second data associated with non-anchor sub resource pools of the plurality of sub resource pools, as recited in claim 1.
The prior art of record fails to disclose the feature to set a setting position of an anchor sub resource pool among the plurality of sub resource pools; calculate a channel usage rate of a non-anchor sub resource pool of the plurality of sub resource pools; and transmit a resource addition request to the base station in a case where the calculated channel usage rate is equal to or greater than a specific threshold, as recited in claims 9 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (Pub No.: 2016/0338012) and Park et al. (Pub No.: 2015/0334698) are show systems which considered pertinent to the claimed invention.
Liu et al. discloses a resource configuration method and an apparatus. User equipment (UE) includes a receiving module and a processing module, where the receiving module is configured to receive a broadcast message sent by a control node and including at least one first resource pool, where the control node is a base station serving the UE or a group head UE of a group to which the UE belongs. The processing module is configured to receive a device to device (D2D) service or send a D2D service by using a resource in the at least one first resource pool.
Park et al. discloses Allocation of resources for Device-to-Device (D2D) communication and a method and apparatus for transmitting and receiving a signal on the basis of the resource allocation are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAN YUEN/Primary Examiner, Art Unit 2464